Title: To James Madison from Sylvanus Bourne, 7 December 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 7 December 1805, Amsterdam. “I had the honor to address you a few days past since which no thing specially new or important has occurred in the scene of the war. Prussia’s conduct still remains Enigmatical, & undiceded [sic]—very much will depend on the resolution of that Cabinete touching the affairs of the Continent, which causes us to Expect its definitive resolution with interest & anxiety. I am happy to find that the major part of the Vessells carried into England are released after examination which encourages me to hope that we may preserve peace with that Country & continue to enjoy the benefits of a neutrality which is daily becoming more precious to us.”
        